Name: Commission Regulation (EC) No 989/98 of 11 May 1998 amending for the second time Regulation (EC) No 370/98 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: economic policy;  Europe;  means of agricultural production;  food technology;  agricultural activity
 Date Published: nan

 EN Official Journal of the European Communities 12. 5. 98L 140/6 COMMISSION REGULATION (EC) No 989/98 of 11 May 1998 amending for the second time Regulation (EC) No 370/98 adopting exceptional support measures for the market in pigmeat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, the Commis- sion adopted Regulation (EC) No 370/98 (3), as amended by Regulation (EC) No 743/98 (4), which introduces exceptional support measures for the pigmeat market in that Member State; Whereas, because the veterinary and trade restrictions continue to apply in the regions concerned, the number of piglets and young piglets which may be delivered to the competent authorities should be increased, so that the exceptional measures can continue from 22 April 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 370/98 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 22 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 47, 18. 2. 1998, p. 10. (4) OJ L 103, 3. 4. 1998, p. 4. ANNEX ANNEX I Total maximum number of animals from 31 January 1998: Piglets and young piglets 55 000 head'